 1   CHRISTOPHER B. DURBIN                        HONORABLE WHITMAN L. HOLT
     (WSBA #41159)
 2   COOLEY LLP
     1700 Seventh Avenue, Suite 1900
     Seattle, WA 98101
 3   Tel.: (206) 452-8700
     Fax: (206) 452-8800
 4   Email: cdurbin@cooley.com

 5   CULLEN D. SPECKHART
     (pro hac vice)
     JAY R. INDYKE
 6   (pro hac vice)
     MICHAEL KLEIN
 7   (pro hac vice)
     COOLEY LLP
 8   55 Hudson Yards
     New York, NY 10001
     Tel.: (212) 479-6000
 9   Fax: (212) 479-6275
     Email: cspeckhart@cooley.com
10           jindyke@cooley.com
             mklein@cooley.com
11
     Counsel to the Official Committee of
     Unsecured Creditors of Easterday
12   Ranches, Inc.
13                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WASHINGTON
14
     In re:                                      Chapter 11
15   EASTERDAY RANCHES, INC., et al.,            Lead Case No. 21-00141-11
                                                 Jointly Administered
16                  Debtors. 1
                                                 STIPULATION REGARDING
17                                               DISCOVERY AND DOCUMENT
                                                 PRODUCTION BETWEEN THE
                                                 OFFICIAL COMMITTEE OF
18                                               UNSECURED CREDITORS OF
                                                 EASTERDAY RANCHES, INC. AND
19                                               CERTAIN NON-DEBTOR PARTIES

20   1
       The debtors and debtors in possession, along with their case numbers, are as
     follows: Easterday Ranches, Inc. (21-00141) and Easterday Farms, a Washington
21   general partnership (21-00176) (collectively “Debtors”).
     STIPULATION RE DISCOVERY &                                                    COOLEY LLP
                                                                  1700 Seventh Avenue, Suite 1900
     DOCUMENT PRODUCTION                                                       Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21       Entered 07/06/21 09:09:24     Pg 1 of 12
 1         The Official Committee of Unsecured Creditors of Easterday Ranches, Inc.

 2   (the “Ranches Committee”) appointed in the above-captioned chapter 11 cases (the

 3   “Chapter 11 Cases”), on the one hand; and Cody Easterday (“Cody”), Debby

 4   Easterday (“Debby”), Karen Easterday (“Karen”), Easterday Dairy, LLC (“Dairy”),

 5   3E Properties (“3E”), EPO, LLC (EPO”), Easterday Farms Produce Co. (“Produce”),

 6   and English Hay Company (“English Hay”), on the other hand; hereby stipulate and

 7   agree as set forth below (the “Stipulation”). Cody, Debby, Karen, Dairy, 3E, EPO,

 8   Produce, and English Hay are hereinafter collectively referred to as “Stipulating Non-

 9   Debtor Parties.” The Ranches Committee and the Stipulating Non-Debtor Parties are

10   hereinafter collectively referred to as the “Parties.”

11                                          RECITALS

12         WHEREAS, on April 27, 2021, the Ranches Committee filed its Notice and

13   Motion for an Order Directing Rule 2004 Examinations of the Debtors and Non-

14   Debtor Parties (the “Rule 2004 Motion,” Dkt. No. 644) seeking formal discovery

15   from the Debtors and 20 additional parties (collectively, excluding the Debtors, the

16   “Non-Debtor Parties”), the hearing on which was originally scheduled before the

17   court on June 2, 2021 and was then continued for further proceedings to July 7, 2021;

18         WHEREAS, subsequent to the filing of the Rule 2004 Motion, the Ranches

19   Committee and the Stipulating Non-Debtor Parties have worked together

20   cooperatively and effectively with respect to the Requests for Production of

21   Documents set forth in Exhibit 1 to the Rule 2004 Motion (the “RFPs”);
     STIPULATION RE DISCOVERY &                                                       COOLEY LLP
     DOCUMENT PRODUCTION                         2                   1700 Seventh Avenue, Suite 1900
                                                                                  Seattle, WA 98101
21-00141-WLH11     Doc 878    Filed 07/06/21   Entered 07/06/21 09:09:24     Pg 2 of 12
 1         WHEREAS, specifically, the Parties have met and conferred in an effort to

 2   accommodate one another’s concerns; to ensure that the Stipulating Non-Debtor

 3   Parties’ disclosures are made in a prompt and orderly manner; that the Ranches

 4   Committee’s RFPs and informal information requests (and its advisor’s diligence

 5   requests) are targeted to relevant issues and do not become overly burdensome or

 6   expensive to the Stipulating Non-Debtor Parties; and that the Parties coordinate with

 7   one another to the extent they reasonably can do so in light of the differing, and in

 8   some cases adverse, interests of their respective constituents and consistent with

 9   their respective fiduciary duties;

10         WHEREAS, the Ranches Committee has also independently been receiving

11   documents and information from the Debtors and other non-Debtor parties and has

12   entered into stipulations with the Debtors and other non-Debtor parties concerning

13   the Rule 2004 Motion;

14         WHEREAS, the Ranches Committee’s review of documents and information

15   produced by the Stipulating Non-Debtor Parties, as well as Debtors and other non-

16   Debtor parties, to date is ongoing, and during or after such review the Ranches

17   Committee anticipates making additional requests that the Debtors produce

18   supplemental documents and information; and

19         WHEREAS, the parties nonetheless agree that, given the substantial progress

20   the parties have achieved to date, the Rule 2004 Motion need not be ruled upon with

21   respect to the Stipulating Non-Debtor Parties.
     STIPULATION RE DISCOVERY &                                                     COOLEY LLP
     DOCUMENT PRODUCTION                      3                    1700 Seventh Avenue, Suite 1900
                                                                                Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21        Entered 07/06/21 09:09:24     Pg 3 of 12
 1         NOW, THEREFORE, it is hereby stipulated and agreed as follows:

 2   I.    WITHDRAWAL OF RULE 2004 MOTION WITH RESPECT TO DEBTORS

 3         1.     The Ranches Committee’s Rule 2004 Motion is deemed withdrawn

 4   without prejudice solely with respect to the Stipulating Non-Debtor Parties. This

 5   Stipulation has no effect on the Rule 2004 Motion with respect to any other Non-

 6   Debtor Parties.1

 7   II.   DOCUMENT DISCOVERY

 8         4.     The Stipulating Non-Debtor Parties have agreed to continue producing

 9   documents requested by the Ranches Committee’s counsel and advisors, subject to

10   the Stipulating Non-Debtor Parties’ right to object to such requests and subject to the

11   Ranches Committee’s agreement to use best efforts to first obtain the documents and

12   information from the Debtors. The Stipulating Non-Debtor Parties will continue to

13   produce all such requested documents within their possession, custody, or control on

14   a rolling basis, subject to the negotiations by the parties to this Stipulation. The

15   Ranches Committee agrees to use reasonable efforts to rank the priority or urgency

16   of its requests, to the extent practicable, when communicating said requests to the

17   Stipulating Non-Debtor Parties.

18

19
     1
      As set forth in previously filed Stipulations, the Ranches Committee also has
20   withdrawn without prejudice its Rule 2004 motion with respect to the Debtors [see
     Dkt. No. 763], CHS Hedging, LCC [see Dkt. No. 766], Tyson Fresh Meats, Inc. [see
21   Dkt. No. 847], and Segale Properties LLC [see Dkt. No. 870].
     STIPULATION RE DISCOVERY &                                                       COOLEY LLP
     DOCUMENT PRODUCTION                       4                     1700 Seventh Avenue, Suite 1900
                                                                                  Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21         Entered 07/06/21 09:09:24      Pg 4 of 12
 1         5.     To the extent practical, the Stipulating Non-Debtor Parties’ document

 2   production shall also include documents responsive to the Ranches Committee’s

 3   requests that were gathered by the Stipulating Non-Debtor Parties from sources

 4   within their possession, custody, or control using agreed search criteria to identify

 5   responsive electronically stored information (“ESI”). The Stipulating Non-Debtor

 6   Parties agree to collect and produce documents from other sources within their

 7   possession, custody, or control to the extent the request for such documents

 8   (including but not limited to the Ranches Committee’s requests to conduct searches

 9   of ESI materials using search terms to be agreed upon by the Parties) is reasonable

10   and the collection would not be unduly burdensome. The Stipulating Non-Debtor

11   Parties reserve all rights to object to any request to collect documents from sources

12   other than those identified above.

13         6.     The Parties agree that, in responding to the Ranches Committee’s

14   requests, the Stipulating Non-Debtor Parties shall not be obligated to obtain or

15   produce documents that are not presently within the Stipulating Non-Debtor Parties’

16   possession, custody, or control, and shall not be obligated to obtain or produce

17   documents from any third parties not presently under the Stipulating Non-Debtor

18   Parties’ control.

19         7.     The Stipulating Non-Debtor Parties reserve all rights to object to the

20   production of any documents or information protected by the attorney-client

21
     STIPULATION RE DISCOVERY &                                                     COOLEY LLP
     DOCUMENT PRODUCTION                      5                    1700 Seventh Avenue, Suite 1900
                                                                                Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21        Entered 07/06/21 09:09:24     Pg 5 of 12
 1   privilege or the work product doctrine, and reserve all rights to withhold such

 2   documents or information from production.

 3   III.   DEPOSITIONS

 4          9.    Upon request by the Ranches Committee directed to a specific

 5   Stipulating Non-Debtor Party, and subject to such Stipulating Non-Debtor Party’s

 6   right to object, the subject Stipulating Non-Debtor Party will use reasonable good-

 7   faith efforts to (A) identify the witness(es) most knowledgeable regarding the subject

 8   matter(s) of the Ranches Committee’s request and competent to testify to such subject

 9   matter(s) on behalf of such Stipulation Non-Debtor Party (“Witness”); and (B) make

10   such Witness(es) available promptly for deposition. And in the event the deposition

11   is requested for purposes of an impending deadline in the Chapter 11 Cases or a

12   scheduled hearing, the subject Stipulating Non-Debtor Party/Parties will use their

13   best efforts to make the Witness(es) available as soon as possible and in advance of

14   said deadline or hearing. The Ranches Committee agrees to provide as much advance

15   notice as possible under the circumstances for any such depositions.

16          10.   Nothing herein shall limit or enlarge the right of the Stipulating Non-

17   Debtor Parties to object to a requested deposition on any grounds, including that the

18   total number of depositions sought by any Committee or party individually or

19   collectively is excessive; provided, however, that the Stipulating Non-Debtor

20   Party/Parties from which the Ranches Committee requests a deposition shall not

21   argue that the Ranches Committee lacks authority to serve deposition or other
     STIPULATION RE DISCOVERY &                                                      COOLEY LLP
     DOCUMENT PRODUCTION                       6                    1700 Seventh Avenue, Suite 1900
                                                                                 Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21        Entered 07/06/21 09:09:24      Pg 6 of 12
 1   discovery notices under applicable rules. To the extent the Stipulating Non-Debtor

 2   Parties object to any requested deposition, the Parties shall meet and confer in good

 3   faith to attempt to resolve the Debtors’ objection(s). If the Parties are unable to

 4   resolve the objection(s) following such reasonable efforts, either Party may petition

 5   the court for relief pursuant to Section IV hereof.

 6   IV.   DISPUTE RESOLUTION

 7         11.    The Ranches Committee acknowledges and agrees that each Stipulating

 8   Non-Debtor Party is solely responsible for his/her/its own performance under this

 9   Stipulation and is not responsible for any other Stipulating Non-Debtor Party’s

10   performance or non-performance under this Stipulation.

11         12.    In the event the Parties have disputes concerning the matters addressed

12   in this Stipulation that they cannot resolve on their own, despite good-faith meet-and-

13   confer efforts, any Party may contact chambers to arrange a telephonic conference

14   with the court (a “Conference”), as permitted by Local Rule 9073-1, on the court’s

15   earliest available date.

16         13.    The Party requesting a Conference (the “Requesting Party”) shall

17   provide a written notice (a “Discovery Notice”) to the other Party describing the

18   disputes (the “Identified Disputes”) concerning which the Requesting Party seeks the

19   court’s guidance in sufficient detail for the other Party to frame its response. To the

20   extent reasonably practicable the Requesting Party shall provide such Discovery

21   Notice to the other Party at least two days before any Conference is convened.
     STIPULATION RE DISCOVERY &                                                       COOLEY LLP
     DOCUMENT PRODUCTION                        7                    1700 Seventh Avenue, Suite 1900
                                                                                  Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21         Entered 07/06/21 09:09:24      Pg 7 of 12
 1         14.    Any further hearing concerning remaining Identified Disputes shall be

 2   convened promptly, subject to court availability.         Nothing contained in this

 3   Stipulation is intended to alter the standards or burdens of proof or persuasion

 4   applicable to disputes arising in connection with a Rule 2004 examination and under

 5   applicable rules.

 6   V.    MISCELLANEOUS

 7         15.    For the avoidance of doubt, notwithstanding the provisions above, (A)

 8   the Ranches Committee reserves its right to seek additional documents and

 9   information from the Stipulating Non-Debtor Parties, including based on information

10   that may be produced in accordance with this Stipulation; (B) the Stipulating Non-

11   Debtor Parties reserve their right to oppose any such additional searches and

12   productions; and (C) each Party reserves their rights to seek appropriate relief from

13   the court in accordance with this Stipulation and/or pursuant to Rule 2004.

14         16.    Nothing herein shall limit the Ranches Committee’s right to take

15   additional or different discovery from any party not a Party to this Stipulation.

16         17.    Nothing herein shall affect or constrain in any way any Party’s ability

17   to take any action not specifically addressed by this Stipulation.

18         18.    Nothing herein shall prevent any party from seeking a modification of

19   this Stipulation by the court.

20

21
     STIPULATION RE DISCOVERY &                                                       COOLEY LLP
     DOCUMENT PRODUCTION                       8                     1700 Seventh Avenue, Suite 1900
                                                                                  Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21         Entered 07/06/21 09:09:24      Pg 8 of 12
 1           19.   The Parties may agree to a modification of any deadlines in this

 2   Stipulation without further order of the court provided they do so in writing signed

 3   by their respective counsel.

 4           20.   Nothing in this Stipulation shall constitute an admission that any

 5   Stipulating Non-Debtor Party is an insider or affiliate of the Debtors, or either of

 6   them.

 7   STIPULATED AND AGREED:

 8     Dated: July 6, 2021                COOLEY LLP

 9                                        By: /s/Christopher B. Durbin
                                          Christopher B. Durbin (WSBA #41159)
10                                        1700 Seventh Avenue, Suite 1900
                                          Seattle, WA 98101
11                                        Tel.: (206) 452-8700
                                          Email: cdurbin@cooley.com
12
                                          Cullen D. Speckhart (pro hac vice)
13                                        Jay R. Indyke (pro hac vice)
                                          Michael Klein (pro hac vice)
14                                        COOLEY LLP
                                          55 Hudson Yards
15                                        New York, NY 10001
                                          Tel.: (212) 479-6000
16                                        Email: cspeckhart@cooley.com
                                                 jindyke@cooley.com
17                                               mklein@cooley.com

18                                        Counsel to the Official Committee of Unsecured
                                          Creditors of Easterday Ranches, Inc.
19

20

21
     STIPULATION RE DISCOVERY &                                                     COOLEY LLP
     DOCUMENT PRODUCTION                      9                    1700 Seventh Avenue, Suite 1900
                                                                                Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21       Entered 07/06/21 09:09:24      Pg 9 of 12
 1     Dated: July 6, 2021              SUSSMAN SHANK LLP

 2                                      By: /s/Jeffrey C. Misley
                                        Jeffrey C. Misley, WSBA 33397
 3                                      Laurie R. Hager, WSBA 38643
                                        Thomas W. Stilley, WSBA 21718
 4                                      1000 SW Broadway, Suite 1400
                                        Portland, Oregon 97205
 5                                      lhager@sussmanshank.com
                                        jmisley@sussmanshank.com
 6                                      tstilley@sussmanshank.com

 7                                      Attorneys for Defendants Cody and Debby
                                        Easterday
 8

 9     Dated: July 6, 2021              TONKON TORP LLP

10                                      By: /s/ Timothy J. Conway
                                        Timothy J. Conway, WSBA 52204
11                                      888 SW Fifth Avenue, Suite 1600
                                        Portland, Oregon 97204
12                                      tim.conway@tonkon.com

13                                      Attorneys for Defendant Karen Easterday

14

15     Dated: July 6, 2021              GATENS GREEN WEIDENBACH PLLC

16                                      By: /s/ Michelle A. Green
                                        Michelle A. Green, WSBA 40077
17                                      305 Aplets Way
                                        Cashmere, Washington 98815
18                                      michelle@ggw-law.com

19                                      Attorneys for 3E Properties, EPO, LLC, and
                                        Easterday Produce, Co.
20

21
      STIPULATION RE DISCOVERY &                                                COOLEY LLP
      DOCUMENT PRODUCTION                 10                   1700 Seventh Avenue, Suite 1900
                                                                            Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21    Entered 07/06/21 09:09:24    Pg 10 of 12
 1     Dated: July 6, 2021              JORDAN RAMIS PC

 2                                      By: /s/ Russell D. Garrett
                                        Russell D. Garrett, WBA #18657
 3                                      russell.garrett@jordanramis.com
                                        Daniel Steinberg, WSBA #30080
 4                                      daniel.steinberg@jordanramis.com

 5                                      Attorneys for Easterday Dairy, LLC

 6
       Dated: July 6, 2021              LEONARD LAW GROUP LLC
 7
                                        By: /s/ Timothy A. Solomon
 8                                      Timothy A. Solomon, WBA #45582
                                        tsolomon@llg-llc.com
 9
                                        Attorneys for English Hay Company
10

11

12

13

14

15

16

17

18

19

20

21
      STIPULATION RE DISCOVERY &                                                COOLEY LLP
      DOCUMENT PRODUCTION                 11                   1700 Seventh Avenue, Suite 1900
                                                                            Seattle, WA 98101
21-00141-WLH11 Doc 878 Filed 07/06/21    Entered 07/06/21 09:09:24    Pg 11 of 12
 1                              CERTIFICATE OF SERVICE

 2
           I certify that on July 6, 2021, I caused the foregoing to be electronically filed
 3
     with the Clerk of the court using the CM/ECF System, which in turn automatically
 4
     generated a Notice of Electronic Filing to all parties in the case who are registered
 5
     users of the CM/ECF System in this case. The Notice of Electronic filing for the
 6
     foregoing identifies all recipients.
 7

 8                                                  /s/ Christopher B. Durbin
                                                    Christopher B. Durbin
 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                                                      COOLEY LLP
     CERTIFICATE OF SERVICE                                          1700 Seventh Avenue, Suite 1900
                                                                                  Seattle, WA 98101
21-00141-WLH11    Doc 878     Filed 07/06/21   Entered 07/06/21 09:09:24    Pg 12 of 12
